Citation Nr: 0014300	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for status post 
laceration, right hand, involving tendons of the wrist and 
ulnar nerve, currently evaluated at 30 percent; to include 
the issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1943 to March 1946.

By rating decision in September 1974, service connection was 
granted for laceration of the right hand.  In June 1998, the 
veteran filed a claim for an increased rating for a right 
hand injury.  This appeal arises from the December 1998 
rating decision from the New York, New York Regional Office 
(RO) that continued the evaluation of the veteran's status 
post laceration, right hand, involving tendons of the wrist 
and ulnar nerve, at 30 percent.  A Notice of Disagreement was 
filed in December 1998 and a Statement of the Case was issued 
in January 1999.  A substantive appeal was filed in February 
1999 with no hearing requested


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

In reviewing the record, the undersigned notes that a recent 
VA examination for rating purposes that addresses the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995), has 
not been conducted.  In DeLuca v. Brown, the Court held that 
in evaluating a service connected disability involving a 
joint, functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  It is indicated that the veteran has near 
loss of use of the right hand after prolonged use.  
Therefore, the veteran should be afforded an orthopedic 
examination to address the DeLuca requirements and a 
neurological examination to address any nerve disability 
related to the service connected disability.  

Further, the RO's attention is directed to Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therein, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) held that an 
appellant might be entitled to separate ratings for residuals 
of an injury to include painful scars and muscle damage if 
the assignment of the additional rating did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  The 
critical element in determining whether separate conditions 
referable to the same disability may be assigned separate 
ratings is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  The RO should 
determine if separate ratings are assignable for the 
manifestations of the status post laceration, right hand, 
involving tendons of the wrist and ulnar nerve.  

Additionally, the veteran indicated that he has had treatment 
from Shoreham Medical Services and has reported treatment at 
a New York VA Medical Center.  Current treatment records 
should be requested prior to the VA examination.  In 
particular, any clinical records from Shoreham Medical 
Services regarding a reported loss of use of the right hand 
should be obtained.  VA has a duty to assist the veteran in 
the development of facts pertaining to this claim.  The Court 
has held that the duty to assist the claimant in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The veteran has contended that his status post laceration, 
right hand, involving tendons of the wrist and ulnar nerve 
has interfered with his employment.  In this regard, the RO 
appears to have adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  The Board notes, however, that there is no 
evidence that the RO requested the veteran to submit 
employment records in support of his claim.  The Court has 
held that the duty to assist obligates the VA to advise the 
veteran of the relevance of his or her employment records in 
a claim for an extraschedular evaluation.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the status post 
laceration, right hand, involving tendons 
of the wrist and ulnar nerve in recent 
years.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained.  The records 
requested should include those from John 
T. Mather Hospital, Port Jefferson, New 
York pertaining to treatment in 1990, 
Shoreham Medical Services (to include 
clinical records to support May 1998, 
June 1998 reports received at the VA that 
indicate that the veteran has near 
complete loss of use of the right hand).  
Any VA treatment records should 
additionally be obtained.  

2.  The veteran should be asked whether 
he is receiving Social Security 
disability benefits as opposed to Social 
Security benefits based on age.  If based 
on disability, the administrative 
decision and any underlying medical 
records should be requested.
 
3.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected status post laceration, 
right hand, involving tendons of the 
wrist and ulnar nerve.  The RO should 
ensure that the notice of the 
examinations is sent to the veteran's 
current address.  The claims folder must 
be made available to the examiners prior 
to the examinations.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The orthopedic examiner should provide 
complete range of motion in degrees for 
the right wrist and fingers.  For VA 
purposes, normal dorsiflexion (extension) 
of the wrist is from 0 to 70 degrees and 
normal palmar flexion of the wrist is 
from 0 to 80 degrees.  Normal ulnar 
deviation of the wrist is from 0 to 45 
degrees and normal radial deviation of 
the wrist if from 0 to 20 degrees.  
38 C.F.R. Part 4, § 4.71, Plate I (1999).  
Normal ranges of motion of the fingers 
should be indicated.  If ankylosis of the 
wrist is present, the examiner should 
note the position in degrees.  In 
addition, the examiner should note 
whether there is ankylosis of any finger 
at the metacarpophalangeal and proximal 
interphalangeal joints; and, if so, the 
position in degrees should be noted.  It 
should also be noted with regard to each 
finger whether motion is possible to 
within two inches (5.1 cms) of the median 
transverse fold of the palm.  The 
examiner should determine whether there 
is any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether it is at least as 
likely as not that there is or may be 
additional range of motion loss or 
ankylosis of the wrist or fingers related 
to the service connected status post 
laceration, right hand, involving tendons 
of the wrist and ulnar nerve due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If there is 
functional ankylosis, the position in 
degrees should be given.  If it is not 
feasible to make any determination, the 
examiner should so note and give the 
reasons. 

The examiner should note what muscle 
groups were injured, the functions 
affected by each injured muscle group and 
the severity of each injured muscle 
group.  

The examiner should describe the scars 
resulting from this injury and note 
whether any scars are painful and tender 
on objective demonstration or poorly 
nourished with repeated ulceration.  If 
the examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

The examiner should additionally be asked 
to comment on the functional limitations 
due solely to the veteran's service-
connected disability.  Functional 
limitations should be described with as 
much specificity as possible.  The 
examiner should comment on the presence 
or absence of fascial defects, atrophy, 
impaired muscle tone, loss of power, and 
lowered fatigue threshold.  Finally, the 
examiner should note whether no effective 
function remains in the hand, other than 
that which would be equally well served 
by an amputation stump at the site of 
election below the elbow with use of a 
suitable prosthetic appliance.  In making 
this determination, consideration should 
be given as to whether the actual 
remaining function, including the acts of 
grasping, manipulation, etc. could be 
accomplished equally well by an 
amputation stump with prosthesis.

The neurological examiner should 
determine whether it is at least as 
likely as not that the veteran has any 
neurological manifestations referable to 
the service connected status post 
laceration, right hand, involving tendons 
of the wrist and ulnar nerve.  If so, all 
such manifestations should be described 
in detail, and the nerve(s) affected and 
severity thereof should be indicated.  
All factors upon which any medical 
opinion is based must be set forth for 
the record. 

4.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experienced marked 
interference with employment while 
working or that he has had frequent 
periods of hospitalization due to his 
service connected status post laceration, 
right hand, involving tendons of the 
wrist and ulnar nerve.  This evidence may 
include records pertaining to lost time 
or sick leave used due to the status post 
laceration, right hand, involving tendons 
of the wrist and ulnar nerve, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

5.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected status post laceration, right 
hand, involving tendons of the wrist and 
ulnar nerve pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, any applicable laws 
and regulations, and the reasons for the 
decision.

6.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claim for 
status post laceration, right hand, 
involving tendons of the wrist and ulnar 
nerve on the basis of all the evidence of 
record.  In addition, consideration 
should be given to whether entitlement to 
special monthly compensation for loss of 
use of the hand is warranted.  If any 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  This should include recitation of 
the applicable criteria and discussion of 
the issue of entitlement to special 
monthly compensation based on loss of use 
of the hand.  If the veteran fails to 
appear for the examination, the RO should 
consider and discuss 38 C.F.R. § 3.655.  
If this is the case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




